Citation Nr: 0333466	
Decision Date: 12/01/03    Archive Date: 12/15/03

DOCKET NO.  98-12 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Whether a special apportionment of the veteran's VA 
compensation benefits in the amount of $69 was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to May 1996.  
The claim for apportionment in this case was made by the 
veteran's estranged spouse.

In a Special Apportionment Decision in April 2000, the RO 
determined that the veteran's estranged spouse was entitled 
to an apportionment of $69 per month of her disability 
compensation benefits, effective from July 1, 1999.  

The veteran testified at a hearing at the RO in December 
1999, prior to the special apportionment decision, and before 
the undersigned Veterans Law Judge in August 2001.  This case 
was decided by the Board in November 2001.  The veteran 
thereafter appealed to the United States Court of Appeals for 
Veterans Claims (Court).  The Board's decision was vacated 
and the case was remanded for re-adjudication of the 
apportionment issue.  

A claim for an apportionment is a "contested claim" and is 
subject to special procedural regulations as set forth in 38 
C.F.R. §§ 19.100, 19.101, and 19.102.  Contested claims 
procedures have been followed in this case.  While the 
veteran's then-estranged spouse has not participated or 
contested the veteran's claim that the apportionment was not 
warranted, the procedures set forth in 38 U.S.C.A. § 7105A 
(West 2002) and 38 C.F.R. §§ 19.100, 19.101, 19.102 (2003) 
relative to simultaneously contested claims have been 
followed.




FINDINGS OF FACT

1.  The veteran established entitlement to a combined 60 
percent disability evaluation due to service-connected 
disabilities, effective September 1998.

2.  The veteran and her spouse were estranged at the time the 
spouse filed his claim for apportionment, had been living 
separate and apart since July 1998, and were legally divorced 
February 5, 2001; they remain divorced.

3.  During the period of estrangement prior to the February 
2001 divorce, the estranged spouse's monthly income exceeded 
his monthly expenses.

4.  Financial hardship has not been shown to have existed on 
the part of the veteran's spouse during the period of 
estrangement prior to the divorce.


CONCLUSION OF LAW

The special apportionment of the veteran's disability 
compensation in the amount of $69 per month was not proper.  
38 C.F.R. § 3.451 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service connection on the veteran's behalf has been in effect 
for a number of disabilities, with a combined schedular 
rating of 60 percent from September 1998.

The veteran and her spouse were separated since June 27, 
1998.

In a statement received in March 1999, the veteran requested 
that VA discontinue  the subsistence allowance for her spouse 
because they were legally separated with a pending divorce 
scheduled in June 1999.

The veteran's spouse submitted a claim for an apportionment 
of the veteran's disability compensation benefits in May 
1999.  At the time the veteran and her spouse were estranged.

The RO sent letters to the veteran and her estranged spouse 
in July 1999 requesting information concerning their income 
and expenses.

In a written statement received in August 1999, the veteran 
requested that VA reduce her payments by $69 until a decision 
was made concerning the estranged spouse's apportionment 
request.

In July 1999, the veteran's estranged spouse reported that 
his monthly income was $3,412, which consisted of his 
military retirement pay and a salary from his employer.  His 
reported monthly expenses included $645 for rent or house 
payment; $485 for food; $90 for utilities; $75 for phone; $65 
car insurance; $150 life and renter's insurance; $457 for car 
payment; $25 for car tags; $75 for clothing; $100 for taxes; 
$0 for child care; $75 for medical bills; $115 for charge 
account expenses.  He also listed expenses of $14 for 
newspaper; $80 for entertainment; $100 for auto expenses; 
$200 payment to an ex-wife; $40 for mother's telephone; $26 
for cell phone; $9 for cable television; and $300 for child 
support.  He also listed assets of $3,500 in cash, and an IRA 
account worth $7,200.  He indicated that the veteran was not 
sending him any money.

The record also contains an August 1992 final judgment of 
dissolution of marriage regarding the estranged spouse's 
marriage to J.C.  In that judgment, it was ordered that the 
estranged spouse would pay $300 each month in child support 
until the child became self-supporting or died.  It was noted 
that in the event that the child, who was mentally retarded, 
was institutionalized, then the estranged spouse would pay 
J.C. $75 per month as child support rather than $300.

In August 1999, the veteran submitted information concerning 
her income and expenses.  She reported that her monthly 
income of $2,619, which consisted of $1,600 of salary and 
$1,019 of VA compensation benefits.  Her monthly expenses for 
herself and her two dependent children included $924.42 for 
rent or house payment; $480 for food; $140 for utilities; $50 
for telephone; $135 for automobile insurance for 3 cars; $115 
(quarterly) for medical insurance (estimated $38 each month); 
$232 for car payment; $133 for son's car payment; $377 for 
yearly car tags for 3 cars (estimated $31 per month); $100 
for clothing; $20 for charity; $200 for son's orthodontics; 
$100 for medical payments; $110 gas for 3 cars; $424 in 
credit card payments; estimated $31 for lawn care; $29 for 
cable television; and $300 for attorney fee installments.  
She also listed college expenses for her two children of 
$1504 each month.  She also listed assets of $55 in cash, and 
indicated that she did not provide the estranged spouse any 
money.

In a written statement of December 1999, the veteran 
indicated that her estranged spouse should not be entitled to 
$69 per month of spousal support because he was financially 
stable, had abandoned their household, lived in a luxurious 
apartment with a female classmate, and drew retirement pay.  
The veteran further stated that, given that she was solely 
responsible for paying their mortgage obligation of $942.92, 
and after reviewing their respective month expenses, she was 
in greater need.

A permanent protective order was awarded to the veteran in 
September 1998, and associated with the claims file in 
October 1999.

In a written statement received in October 1999, the veteran 
requested that her estranged spouse be removed from her 
compensation award.  She considered him not her dependent and 
had had no contact with him since July 1998.  She did not 
support him financially and noted that he did not need the 
money.  She also noted that she did not need the amount added 
to her award for a dependent spouse.  She requested the VA 
keep the money.

In an April 2000 Special Apportionment Decision, the RO 
awarded monthly apportionment of the veteran's VA 
compensation benefits to her estranged spouse in the amount 
of $69 monthly, effective from July 1, 1999.  The RO listed 
the veteran's monthly income as $2,956.79 with $5,315.55 of 
expenses.  Such expenses exceeded her income by $2,358.76.  
The estranged spouse's income of $3,412 exceeded his expenses 
of $2,886 by $525.  Both of the aforementioned children were 
attending college which caused special needs to the veteran 
but that apportionment did not cause a hardship on her.  The 
RO concluded that she would not have been entitled to receive 
spousal income because the spouse is not part of her 
household and that she had an obligation to provide a measure 
of support to her dependents.

In February 2001, the veteran and her spouse were divorced.  
Thereafter, the RO terminated the apportionment, effective 
from March 1, 2001.

In August 2001, the veteran submitted a transcript of a 
February 2001 divorce hearing, at which time the estranged 
spouse admitted his income had increased to approximately 
$4,655 each month.  It was also noted that the veteran had 
made the mortgage payments on the house, which was jointly 
owned by the veteran and her estranged spouse, in 1999 and 
2000.  The divorce agreement reflects that that house would 
be sold and the proceeds would be split in half.  The 
estranged spouse testified that he had submitted a financial 
declaration showing monthly gross income of $2615 and 
expenses of $2,449, but income was now about $4,655.  He 
testified that he had about $500 in excess income each month.

At the February 2001 hearing, the veteran testified that she 
had made the marital home mortgage payments herself since the 
estranged spouse moved out in June 1998.  She testified that 
the mortgage payments had caused her financial hardship.  
According to February 1999 financial declaration, and her 
testimony, her monthly income had been $3,640 ($2,292 of 
income, $1,058 of military pension, $290 of school allowance) 
with monthly expenses of $4,231.

At the veteran's August 2001 Board hearing, the 
representative argued that the estranged spouse did not have 
any hardship but that it was the veteran who had financial 
hardship given that her children were living with her, she 
attended school, and also had a job to support her family.  
It was also noted that the veteran had been responsible for 
making the mortgage payments  Furthermore, it was reiterated 
that after the veteran's marriage breakup, she had requested 
that VA remove her husband from her subsistence allowance and 
dependency allowance.  The veteran again pointed out that she 
had tried on numerous occasions to remove the husband from 
her award.  

II.  Analysis

Applicable law and regulations generally provide that VA 
compensation benefits may be apportioned on behalf of a 
spouse not residing with the veteran if the veteran is not 
reasonably discharge his/her responsibility for the spouse's 
support.  38 U.S.C.A. § 5307(b); 38 C.F.R. §§ 3.450, 3.452.

A "special" apportionment may be paid under the circumstances 
described in 38 C.F.R. § 3.451.  Without regard to any other 
provision regarding apportionment, where hardship is shown to 
exist, compensation benefits may be apportioned between the 
veteran and his/her dependents on the basis of the facts of 
the individual case as long as it does not cause undue 
hardship to the other persons in interest.  38 C.F.R. § 
3.451.  Because a special apportionment, such as was done in 
this case, may be made without regard to other regulatory 
provisions relating to apportionment, it appears that this 
provision was meant to allow for apportionments even in cases 
where the veteran is reasonably discharging her obligations 
to support her dependents, or in cases where there is in fact 
no enforceable responsibility to provide support for 
dependents.

In determining the basis for special apportionment, 
consideration is given to such factors as the amount of VA 
benefits payable, other resources and income of the parties 
in interest, and any special needs of the respective parties.  
38 C.F.R. § 3.451.  

In this case, as with all special apportionment cases, the 
initial determination to be made is whether a hardship is 
shown to exist that would require the apportionment of the 
veteran's VA monetary benefits.  As noted above, the 
veteran's estranged spouse was not lacking for financial 
means.  In fact, the available record indicates that, for the 
period in question beginning in July 1999, the estranged 
spouse had greater income than expenses.  Additionally, there 
is no suggestion otherwise in the record.  Given such 
circumstances, the Board finds that a hardship requiring 
apportionment of the veteran's benefit was not shown.  In 
other words, the estranged spouse was not experiencing 
financial hardship such that a special apportionment was 
required.  38 C.F.R. § 3.451.  The threshold matter for 
consideration of a special apportionment-hardship-has not 
been shown.  Therefore, the special apportionment was not 
proper.

In deciding this appeal, the Board has considered potential 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  
However, it should be pointed out that the notice and duty-
to-assist provisions of the VCAA do not apply in chapter 53 
cases.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).


ORDER

The special apportionment of the veteran's compensation 
benefits from July 1, 1999 to March 1, 2001 in the amount of 
$69 per month was not proper; the veteran's appeal is 
granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



